Citation Nr: 1607668	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  12-00 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1968 to November 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

On the Veteran's December 2011 substantive appeal, he requested the opportunity to testify before a member of the Board at his local RO.  The Veteran was scheduled for a hearing to be held in July 2015.  On the date of the Veteran's scheduled hearing, a fax was received from his previous representative-a state veterans service organization (VSO)-requesting to cancel the hearing.  However, the Veteran had most recently appointed a national VSO as his representative in March 2010.  Subsequent attempts by the Board to contact the Veteran at his most recently given address have been unsuccessful.  As the state VSO was not his appointed representative in July 2015, it did not have the ability to withdraw the Veteran's request for a Board hearing.  Thus, the case must be remanded for the Veteran's still-pending request for a hearing.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to ascertain the Veteran's current address.

2.  Thereafter, schedule the Veteran for a hearing before a member of the Board at the St. Petersburg, Florida RO (or the closest RO to where he is now located) in accordance with his docket number.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

